           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

KELON JACKSON
ADC #155270                                              PLAINTIFF

v.                   No. 5:19-cv-163-DPM-JTK

POWELL, Sergeant, Tucker Unit;
COPELIN, CO, Tucker Unit; THOMPSON,
CO, Tucker Unit; HILL, CO, Tucker Unit;
RILEY, Lieutenant, Tucker Unit; KIMBERLY
HOFMANN, HSA, Tucker Unit; DAVIS, Nurse,
Tucker Unit; GRISWOLD, APN/NP, Tucker Unit;
and McGLAWN, Nurse, Tucker Unit                      DEFENDANTS

                               ORDER
     Unopposed recommendation, NQ 13, adopted.           FED.   R. Crv.
P. 72(b) (1983 addition to advisory committee notes). Jackson's claims
against Riley are dismissed without prejudice.
     So Ordered.


                                D .P. Marshall Jr.
                                United States District Judge
